Case 1:20-cv-02321 Document 1-2 Filed 08/21/20 Page 1 of 2#i1ea

Superior Court of the District of

joe

D.C. Superior Court
Q3427/2020 14:12PM

Colum Bia cr tne court

CIV. DIVISION- CIVIL ACTIONS BRANCH

INFORMATION SHEET

x

 

 

 

<¥ Case Number:

 

 

 

 

   
     
     

at ee ge &

s

 

 

 
  

   

ut United

 

 

 

   

BDemuaricd: Bs

Other:

 

 

PES
Case Naw

mare WI .
Case Nas:

POING CASES) RELATED TO THE /

 

(OPUS BEDSG POLED

PL

Juige:

 

 

NATURE GF SUIP ic

check Gne Box 0,

aby)

 

A. CONTRACTS

LOL Breach of Contract
i 102 Breach of Warranty
{_] 06 Negotiable Instrument

 

   
    

  

Specia: i Eduestis

COLLECTION €

ASES

(77 14 Under $25,000 PEE G
{_] 17 OVER $25,000 PREG
f_] 27 tasurance/ Subrogation
Crver $25, 000 PRE Grants Con:
{_] O7 Insurance‘Subrogs
Under 825, PuE
28 Motion to Contirem Ariutration
Awad (Collection Cases Only}

 

 

 

 

Som

Grants Consent

P16 Under $25,000 Consent Denied
JTQ-OVER $25,000 Consent Denied

[126 Insursnoe/ Subrogation

Cryer $ Consent. Denied

Bubrogation

Q Consent Demed

   
   
 

 

Q]

Automobile
Conversion

 

esruchon of Private Pooperty
04 Property Damage

 

 

©. PERSONAL TORTS

 

  

 

 
 

  

 

 

 

{701 Abuse of Process Cy ie ton. of Privacy P17 Personal Tajary- (Not Auiocotits,
7} 02 Shewat io at Affection PU} LL Label and Slander Not Maipractics}
{j 03 Assault and Battery [7] 32 Maticious interference LS Wrongful a {Not Malpractice}
[7] 04 Autoniabile- Personal injucy CU] 13 Malicious Prosecution [E18 Wiongist Eviction
}"] 05 Deceit (Misrepreseniation) [1] {4 Malpractice Legal [7] 20 Friendly Suit
fj 06 False Accusation T1S Malpractice Medical (inching Moratd tani [_]21 Asbestos
{1 OF False Arvest C7] 16 Neglizence- (Kot Autumobile, [7] 32 Toxic/Mass Tarts

Not Malpractice £23 Tobaceo

{| 24 Lead Paimt
SEE REVERSE SIDE. AND CHECK. HE IP USEYS

ry
Coy

 

one 2095

   
Case 1:20-cv-02321 Document 1-2 Filed 08/21/20 Page 2 of 27

Information

Sheet, Continued

 

C. OTHERS

f"} OF Accounting

[i 2 Att. Before Judgment

uy 94 Ejectment!

dal Writ Warrants

> Cade § 1-4
ii 1 Traffic Adindic
3 4 Ww Wei of Replevia

  

ary

 

ft 16 Decl asatory Tudgment

PUT yf
i

CJ

{_] 31 Rousing Code Regulations

? Merit Persormel Act (OBA)
(Do. Code Tide 1, Chapter 5}

(i 18 Product Lishility

PU} 24 Apotication to Confirm, Modigy,

Vacate Arbitration Award (DC Cade §
29 Merit Personnel Act (ORY
32. O33 Fam

33 Whistleblower

 

[7 93 Change of Name ee
Lf 06 Foreign Indgment(Domestic L_} 19 Rater Admi

Lt 08 Forvign Judgment/interational Juigment | DC. Code §

C_] £3 Correction of Birth Centificate 2-1802 05 {bor 32. USL S$ (a¥
4 . Cee ee ET 7 <
pu] 4 Correction of Marnage bi 20 Master? Meter (Lo. Code §

Certificate
ro : 26 Petition foc Ch
OUT oF Pes
fl 28 Palition &

 

 

¢ Choy Asset Fork

vi] Asset Rorfsiture (¥: chicks

of fn Hormation
yative Order as

13 Libel o

  

ett don for Sraotuee § Seta
i for Liquidation

42-3304 ct seq} ereesih

  

CCF 2a Fe
ff 243

tition for Civil Asset Forfsiture (Currency)
eiture (Cither}

 

 

REAL PROPERTY

 

annent Domain
Mactgage Porecla: sures Tudicial Ss

[04 Quiet Fite

125 Liens: Tax? Water Consent Granted
z oe opt - ete
LJ30 Liens: Tax / Water Consent Denied

ae Iolarr

ax Lien Bid Gf Certificate Consent Granted

: Pethion for Civil Asset Forienure( RP}

 

 

 

 

 

my

OV-AS6/ Tune 2GUS

Pettey,

 

me

nee -

 
Case 1:20-cv-02321 Document 1-2 Filed 08/21/20 Page 3 of 27
Superior Court af the District of Columbia
CIVIL DIVISION
Civi Actions Branch
S00 fudiang Avenne, NW, Sulie 5000 Washiagtas, BO. 20681
Telephone: (252) 879-L153 Weltsiie: www decourts. gov

   

Case Number

 

  

~

To the above named Deterudant:

You are hereby summoned and required to serve an Answer to the attached Complaint, either
sersonally or through an atfomey, within twenty one (21) days after service of this summons upon you,
exclusive of the day of service, If you ars bsing sued as an officer or agency of the United States Government
or the [Nostrict of Cohmmbia Soveminct you have sixty {60} days aller service of this summons to serve your

    
 

 

    

 

Anawer. A copy of the Answer must be mailed to the attomey for the plaintiff who is suing you. The
atiomusy’s nam and ac chinese eat wpoar below. If plaintiff has no attorney, a copy of the Answer must be mailed

 

to the plaintiff at the address stated on this Sammons.

You are alse requ wired to file the original Answer with the Court in Suite 5000 at 500 Indiana Avenue,
NUW., between $30 am. and 5:00 p.m., Mondays through Fridays or between 9:00 a.m. and 12:00 noosa on
Saturdays. You may file she ¢ original Answer with the Court sither befere you serve a copy of the Answer on
the pant or within seven {7} days after you have served the plaintiff. [f you fal io Bis an Answer,
t by default may be entered against you for the relief demanded in the complaint.

    

Clerk of the Court

 

 

 

 

 

 

 

Beputy Clerk
wis Date
Telephone
SOES GS ET RR (202) A7S-4828 Veuillez appelar au (202) 979-4828 pour une traduction fd og mat hai dich, hay goc (202) 679-4828
WEY QS ARS, (202) 879-4528 RR PIS TACICE Fore? ASRTT (202) G7 E4828 Eko

IMPORTANT: IF YOU FAIL TG FILE AN ANSWER WITHIN THE TIME STATED ABOVE, GR IP, APTER YOu
ANS ER. YOU FAL TO APPEAR AT ANY TIME T cHE COURT NOTLIFLES YORU TO D050, A TUDGMENT BY DEFAUL
MAS yY BE ENTERED AGAINST YOU SOR THE MONEY DAMAGES OR OTHER RELIEF DEMANDED IN THE
COMPLAINT, IF THIS OCCURS, YGUR WAGES MAY BE ATTACHED OR WIP D OR PERSONAL FROPERTY OR
REAL ESTATE YOU OWN MAY BE TAKEN AND SOLD TG PAY THE RUDGMENT. IF YQU INTEND TO OPPOSE THIS
ACTION, £0 MOT Fall TO ANSIVER IFITHIN THE REQUIRED TUR.

  

 

 

 

 

  

Ifyou wish to talk fo a lawyer and feel that you cannot afford to pay a fee to a lawyer, promptly contact. ane of the offices of the
Legal Aid Society (102-628-1161) or the Neighborhood Legal Services (202-270. ~5780) for help ar cume to Sulie SERN) at 1 580
indiana Avenue, N.W., for more information concerning places where you may ask for such help.

 
 

Ses reverse side for Spanish translation
Vea af dorso la traducciéa al espatin!

CV-ThOfRev. June 2017 Super. Ct Cie, Rf
Case 1:20-cv-02321 Document 1-2 Filed 08/21/20 Page 4 of 27
Superior Court of the District of Columbia
CIV DYVEISHOS
Civil Actions Beawck
500 indiana Avenue, NAV, Suite S000 Washiagtes, B.C, UNNN
Velephane: (202) 879+ 133 Webaltes wow decourts. sev

 
 
 
 
 

 

Case Nuraber

 

 

 

 

‘fo the above namied Defendant:

You are herchby summoned and required to serve an Answer to the attached Complaint, erher
personally or through an alforney, within fwenty one (21) days aller service of this stumrmons upon you,
exclusive of the day of service. If you are being sued as an officer or agency of the United States Government
or the Thisirict of Columbia Government, vou have sixiy (60} days afler service of thts summons to serve your
Answer, Af copy of the Answer must be mailed to the attorney for the plaintiff who is sing you. The
att oF ney ¢ name and addreas appear below. If plaintiff has no attorney, a copy of the Answer must be mailed

vo plaintit® at the address stated on this Sumrnons.

vy

 

ee

&

 

You are also required’ te Ble the onginal Answer with the Court in Suite 5000 at 300 Indiana Avenue,
NLW., between $:30 a.m. and 3:00 p.m., Mondays through Fridays or between 9:00 a.m. and 12:00 noon on
Saterdays, Youmay fle fe the or ginal Answer with the Court either before you serve a copy of ihe Answer on
the plaintiff or within seven (7) days after you have served the plaintiff Lf you fal to file an Answer,
judgement by default may be enter wed aguirist you for the relief demanded in the coniplaint.

Es i

ty

Clerk of! fhe Co

 

 

 

 

 

 

 

By
Deputy Clerk
Date
SR, NTT Bah (202) s7g-4a2s Veuillez agpeler su (202) 573-4828 pour une Iraduction He co mit tar dick, hity got (202) A7S-4B28
WAS NSARN, (202) 870-4520 IER CS oer? ASPYTE (202) S7S-4R2E Akos

   

WER WITHIN THE TIME STATED ABOVE, OR IF, AFTER YOu
ANSWER, ¥OU B “AIL TO APPBAR AT ANY TIME THE COURT NOTIFPIES YOU TO DO 80, A JUDGMENT BY DEFAULT
MAY BE ENTERED AGAINST YOU POR THE MONEY DAMAGES OR OTHER REI DBMANDED ES TH
COMBLAINT, Fs THIS OCCURS, YQUR WAGES MAY & TYACHED OR WITHHELD aR} ERSOWNAL PROPERTY O
REAL BATATE YOU OWN MAY BEB TAMEN AND SOLD TG PAY THE FUDGMENT, [fF YOU INTEND TO OPPOSE THIS
ACTION, DO NOT FAIL TO ANSWER NTTHIN THE REGUIRED TIME.

IMPORTANT: IP YOU PAIL TO FILE AN AN

 

   

         

 
  

 

 

if you wish to talk fo 8 lawyer and feel that you cannot afford ta pay a a fee {oa lewye ef, promptly ¢ act one at the offices of the
Legal Aid Society {202-G28-116U} or the Neighh
indiana Avene, NW. for aore information concerning nace’ where you may ask for such help.

 
  

 
  

«i

See reverse side for Spanish iranshacion
Vea al dorse fn traduccion al espaital

Fe
gy

CY-31 10 (Rev. June 2017] Super, Ct Chy, Bd
Case 1:20-cv-02321 Document 1-2 Filed 08/21/20 Page 5 of 27
Saperisr Court of the District af Colunsbia
CLUVIL, DIVISION
Civil Actions Branch
08 indiasa Averne, N.W., Suite 300) Washington, DC, OH!
Velephone: (202) 379-1133 Website: wwyw.decourts. gov

 

 
 

os
vt

 

«
ay
Age

Pram

ase Number

 

 

 

Sita

SUMMONS
To the above named Defendant:
You are hereby summoned amd required to serve an Answer to the attached Complaint, either
personally or through an attomey, within twenty one (21) days afer service of this summons upon you,
exclusive of the day of service, [you are being sed as an officer or agency of the United States Govermment
or the District of Columbia Government, you have aixty (60) days alter service of this sumimons lo serve your
Answer. A copy of the Answer must be mailed to the attomey for the Pane who ig Suing. you. The
attorney's name and addresa appear below. If plaintiff has no attorney, a copy of the Answer must be mailed
to the plaintiff at the address stated on this Summons.

 

    

You are also required to file the original Answer with the Court in Suite 5000 st 300 Indian ana Avenue,
AW... bebween 8:30 asm. and 5:f x, Mondays throug ga Fridays or between 9:00 ant and 124)0 noon on
aswer with the Court either before saa serve a copy of the Answer on

Gays 3 afier you have served the plainGif If you fail to file an Answer

ra

G
ed against you for the relief demanded in the complaint.

 

3 aturdays, You may file the orig
- plainti a or withi mo

  

Clerk ofthe Court

 

 

 

 

 

 

By
Deputy C Clerk
oS} Dat
ewe
WS, NPT SRR (208) 879-4828 Veullez doueler au (202) 879-4828 pour une fraduciian Heed mach dich, hay gus (202) 879-4828

wleig wate AUR, (202) 679-4523 BIRGER cree Free ATMS (QQU2)STS4SZ8 Bea

IMPORTANT: [F YOU FAIL Te FILE AN NSWER WHTHEN THE TIME BOVE, OR EF APPER YOU
ANSWER, YOU PAIK TO APPEAR AT ANY TIME THE COURT N Orures YOU TS ER SOA A TUDGMENT BY DEFAULT
MAY BE ENTERED AGAINST YOU POR THE ON RY ‘DAM S O08 OPER RELIEF DEMANDED THE
COMPLAINT. If THIS OCCURS, YOUR WAGEA- MAY BE ATTACH OR WITHHELD O8 PERSONAL PROPERTY OR
REAL ESTATE YOU OWN MAY BE TAKEN AND SQLB TO PAY THE RUIDGMENT. IF YOU INTEND TO OFPOSE THIS
ACTION, BONO’ Fail TO ANSWER WITHIN THE REQUIRED TIMA.

  
     
 

s
oh

 

 

  

 
 

awyer and feel that you cannot afford te pay a fee t a lawyer, prompily contact one at the offices of the
1161} or the Neighborhood Legal Services (202-279-3100) for help or come to Sante JOG) at 300
J, foe more information concerning places where you may ask for such help.

 

r]

 

 

See reverse side for Spanish fans :
Vea al dorse la traduecidn al espaiial

 

 

igfRey, dune S007] Super. CL Civ. Bod

 
Case 1:20-cv-02321 Document 1-2 Filed 08/21/20 Page 6 of 27

SUPERIOR COURT OF THE DISTRICT OF COLUMBIA

 

CIVIL DIVISION

TIFFANY FRANCES HENRY
2575 IRVING STREET, N.E.
WASHINGTON, D.C. 20018

Plaintiff,
VS.
REYNOLDS & ASSOCIATES, INC.,
dba THE FAIRVIEW
1430 “G” STREET, N.E. :
WASHINGTON, D.C. 20002, : Case Number

CHARLES M. REYNOLDS, JR.
1430 “G” STREET, N.E.
WASHINGTON, D.C. 20002,

REESA MOTLEY REYNOLDS
1430 “G” STREET, N.E.
WASHINGTON, D.C. 20002.

Defendants.

 

COMPLAINT FOR DISCRIMINATION, DAMAGES AND JURY DEMAND

Plaintiff, Tiffany Frances Henry, brings this action against Defendant Reynolds and Associates,
Inc., doing business as “The Fairview”. The allegations herein are based on the personal knowledge of
Plaintiff, and on information and belief.

I. INTRODUCTION

Plaintiff's race, ethnicity, academic achievements, source of income; family and cultural
background, set her apart from most other residents and all staff --- predominantly African American ---
at The Fairview. These protected characteristics under the Constitution of the United States, the District
of Columbia Human Rights Act and applicable Federal Statutes have resulted in the discriminatory

actions against Plaintiff by Defendants and disparate treatment that is the subject of this Complaint.
Case 1:20-cv-02321 Document 1-2 Filed 08/21/20 Page 7 of 27

Relevant Factual Background

Unlike the residents and Staff of the Fairview, in her developing years, Plaintiff attended various
highly competitive schools, including the Chinese School and was a straight “A” student throughout,
piano enthusiast; soccer, basketball and track athlete, with eleven athletic letters; Girl Scout; Honor Roll
and National Honor Society Student. Camping, fishing, hiking, boating, vacation bible school, church
and athletic camps were all part of her upbringing. She was a model student and daughter. At an early
age, she tragically lost her Grandmother to a drunk driver and coped with that loss by be becoming
active with Mothers Against Drunk Driving. Her home during those years was smoke and alcohol free.
A graduate of Virginia Polytechnic Institute and State University in Blacksburg Virginia, she earned a
B.S. in Business Management — Entrepreneurship; a B.A. in Fashion Design and Merchandising/Apparel
Design; and a Minor in Green Engineering. Plaintiffs post-graduate life was mainstream and
uneventful with respect to matters involving the law, and she had never been convicted of any crime. As
a student, there came a time when she began to experiment with Cannabis which led to her arrest.
Because of the scope of her experimentation and the quantity involved, her Case was transferred from
D.C. Superior Court to Federal Court. She is a First Offender, who faced prosecution due the Federal
Government’s continued emphasis on targeting marijuana. At this writing, she has pled guilty to the
Federal Charges and is awaiting sentencing. At the time of her arrest and detention, she resided at the
Waterside Towers Apartments; located at 901 — 6" Street, S.W. in the District of Columbia. She was
housed at The Fairview for two years. There is a striking, discernable and quite apparent juxtaposition
between the manner in which the Fairview treated Plaintiff and all other of its residents during Plaintiff’ s
residency. The Fairview is not immune to judicial scrutiny. Importantly, imagine how the Fairview

treats its residents generally while treating this unique resident excessively and intolerably.

 

Page 2
Case 1:20-cv-02321 Document 1-2 Filed 08/21/20 Page 8 of 27

II. THE PARTIES

1. Atall times relevant to this action, Plaintiff is a mixed Caucasian and Asian American Woman ---
the only Caucasian and Asian mixed individual who resided in the Facility operated by
Respondent.’ Plaintiff was housed at the Fairview Residential Re-entry Center (formerly known
as halfway houses) pending various marijuana distribution charges, a non-violent crime that has
since been de-criminalized in the District of Columbia.” With her Plea, Plaintiff, at this writing,
has been released from the Fairview and is awaiting sentencing.

2. At all times relevant to this action, Defendant Reynolds & Associates, Inc. operated “The
Fairview,” the only residential facility for women in the District of Columbia. Under contract
with the D.C. Department of Corrections (D.C. DOC) and the Federal Bureau of Prisons (FBOP),
this 60-bed program serves pre-trial, court ordered sentencing, electronic monitoring and D.C.
Department of Corrections residents and is a Residential Reentry Center (RRC). Mr. Charles
Reynolds, the CEO of Reynolds & Associates (“Reynolds’) and Ms. Reesa Motley Reynolds are
co-owners.

RRCs are contracted through FBOP to provide a safe, structured, supervised environment, and
programs that help inmates awaiting release to rebuild their lives through employment counseling,
job counseling, job placement, financial management assistance, housing placement assistance,
assistance with access to medical and mental health care and treatment substance abuse

counseling and treatment referrals and other programs and services. RRCs are designed to help

 

1 There was one Resident from Laos and occasionally a few Latino and Hispanic Residents.
2 While there is a pending charge for possession with intent to distribute cocaine in the indictment, the evidence
shows that it was others, arrested concurrently and not Plaintiff who possessed and distributed that substance.

 

Page 3
Case 1:20-cv-02321 Document 1-2 Filed 08/21/20 Page 9 of 27

inmates gradually rebuild their ties to the community and facilitate supervising ex-offenders’
activities during this readjustment.

The stated mission of Defendants is, in part, to prepare persons in custody for return to the
community as more self-supporting, contributing members by offering services in the area of
counseling, drug education, relapse prevention and life skills development...to assist adult female
offenders, in developing positive life patterns that translate into a successful reentry, into the
community. As stated in the Resident Handbook, Fairview operates from the stance that, “the
effectiveness of [the] program is dependent upon staff and residents working together, to achieve
the positive goals of the rehabilitation process.”

According to a 22 July 2019 Inspection Report issued by the D.C. Corrections Information
Council (CIC), “Fairview staff reported that residents typically spend three to six months under
the supervision of Fairview. There is no minimum time requirement; however, the maximum time
that a resident may spend at Fairview is one year. In the time that residents spend at Fairview,
they work with staff in order to progress through different phases of the program, which are

>

intended to prepare them for life post-release.” As noted, Plaintiff was kept at the Fairview for
two (2) years, twice the stated maximum time.

The Fairview has a staff of approximately 17 persons and their positions and responsibilities are
outlined in the CIC report. Notably, there are eight (8) Resident Monitors who have the most
interaction with residents on a daily basis and are responsible for security measures including pat
downs; property searches; checking residents’ ingress and egress from the facility; supervising

resident chores; resident medications; issuing passes; and assisting in organizing resident

activities.

 

Page 4
3.

Case 1:20-cv-02321 Document 1-2 Filed 08/21/20 Page 10 of 27

At all times relevant to this action, Defendant Charles M. Reynolds, Jr. served as Co-Owner and
Chief Executive Officer of Reynolds & Associates and was the agent, servant, employee, partner,
joint venturer or surety of the other Defendants and was acting within the scope of said agency,
employment, partnership, venture or suretyship, with the knowledge or consent or ratification of
each of the other Defendants in doing the things alleged in this Complaint.

At all times relevant to this action, Defendant Reesa Motley Reynolds served as Co-Owner of
Reynolds & Associates was the agent, servant, employee, partner, joint venturer or surety of the
other Defendants and was acting within the scope of said agency, employment, partnership,
venture or suretyship, with the knowledge or consent or ratification of each of the other

Defendants in doing the things alleged in this Complaint.

it. JURISDICTION AND VENUE

1.

This Court has jurisdiction over this action pursuant to the D.C. Code §§ 1 1-921. This Court
has jurisdiction over Defendants pursuant to D.C. Code Ann. §§ 13-422 and 13-423, as
Defendants do business in the District of Columbia (directly or through agents), have an interest
in property located in the District of Columbia, have responsibility for business done in the
District of Columbia, and have caused injury in the District of Columbia.

Defendants derive substantial revenue from services rendered in the District of Columbia, have
sufficient minimum contacts with the District of Columbia to be sued in this jurisdiction and
have intentionally availed themselves of the markets and services of the District of Columbia by
doing business here.

Venue is appropriate in the District of Columbia given that the events and omissions giving rise

to this action took place in the District of Columbia.

 

Page 5
Case 1:20-cv-02321 Document 1-2 Filed 08/21/20 Page 11 of 27

NATURE OF THE ACTION

1.

Plaintiffs Complaint contains several elements covered in the United States Constitution, the
District of Columbia Human Rights Act of 1977, as amended (“Act’) and applicable Federal
statutes and laws. These are detailed below — (1) Discriminatory actions and disparate treatment;
(2) mental and physical anguish, pain, and suffering; (3) embarrassment, humiliation, and
indignity; (4) retaliation; and (5) subterfuge.

Plaintiff fits into the following “Protected Traits” under these varied laws:

a. Race (Asian or Oriental mixed with Caucasian);

b. Color (fair skinned);

c. National Origin (Chinese);

d. Personal Appearance (manner of dress; 6 feet tall)

e. Matriculation (College Graduate); and

f. Source of Income (from an upper middle class income family)

FIRST CAUSE OF ACTION — DISCRIMINATION AND DISPARATE TREATMENT

1.

Right to Counsel — At the outset, it is important to note that Staff of the Fairview regularly
resisted allowing Plaintiff to meet with Counsel. Under both the D.C. Administrative Procedure
Act, D.C. Code § 2-509 (b) and the D.C. Human Rights Act of 1977, D.C. Code § 2-1403.12, a
Party has the right to counsel. It has been the experience of the undersigned Counsel and other
Counsel for Plaintiff, including her Criminal Defense Counsel that, for no apparent, good reason,
Staff for the Fairview has at times been a barrier to Plaintiff's efforts to meet with Counsel. This
is particularly problematic when it comes to preparation. And, when Plaintiff has been allowed
to meet with Counsel, she faces retaliation, apparently in an effort to discourage her from

seeking to meet with Counsel. Privileges were taken away when Plaintiff met with the

 

Page 6
Case 1:20-cv-02321 Document 1-2 Filed 08/21/20 Page 12 of 27

undersigned Counsel and other Counsel. No other Resident faced this treatment.

The District of Columbia Human Rights Act protects citizens from discrimination based on the
classifications listed by Plaintiff above. Indeed, the D.C Human Rights Act of 1977, as
amended, declares that: “Every individual shall have an equal opportunity to participate fully in
the economic, cultural and intellectual life of the District and to have an equal opportunity to
participate in all aspects of life, including, but not limited to, in employment, in places of public
accommodation, resort or amusement, in educational institutions, in public service, and in
housing and commercial space accommodations.” (D.C Code § 2—1402.01.). The Fairview is a
public accommodation.

Plaintiff contends that as a result of the traits or characteristics listed, she was subjected to
unlawful discriminatory and disparate treatment that denied her the full and equal enjoyment of
available services and benefits as other residents. Comments from Staff and some residents label
her as the “Little Rich Girl” (despite the fact that she is 6 feet tall); mock her ethnicity, her
appearance and her educational level.

The Fairview Handbook (provided to each resident at their time of entry into the Facility)
establishes the benefits and services provided to residents consistent with the RRC program goal
of assisting its population in developing positive life patterns that translate into successful re-
entry into the community. These services and benefits were routinely and arbitrarily denied to
Plaintiff. Despite being facially neutral, implementation of the stated policies in The Fairview
2018 Revised Handbook by Staff, result in discriminatory and disparate treatment of her as the
sole non-African American, mixed Caucasian and Asian, college-educated, middle class resident
of the facility. Following are specific examples of the unfair and unequal treatment of Plaintiff

which include, but are not limited to:

 

Page 7
Case 1:20-cv-02321 Document 1-2 Filed 08/21/20 Page 13 of 27

5. The language of Title II of the Americans with Disabilities Act (ADA) is succinct: “[N]o
qualified individual with a disability shall, by reason of such disability, be excluded from
participation in or be denied the benefits of the services, programs, or activities of a public entity,
or be subjected to discrimination by any such entity,” 42 U.S.C. § 12132. Plaintiff was regularly
and routinely denied access to health care; medicines and prescriptions - Plaintiff suffers from
several diagnosed health issues including chronic gastro-intestinal problems; severe acne; and
PTSD. Staff of the Fairview often stated to her that these conditions are “imaginary” and
therefore do not require medical attention. As a result of this attitude, despite having health care
coverage, Plaintiff, unlike other Residents of Fairview, was routinely denied travel privileges to
attend Doctors or clinics. She was denied access to dental appointments, at times during dental
emergencies. The unpredictability of scheduled medical appointments is demonstrated by
inexplicable Staff changes to Plaintiff's schedule, causing her to miss critical medical
appointments.

6. Additionally, Pages 13 and 14, Section 27 of The Fairview 2018 Revised Handbook, in two
paragraphs, sets out the procedures governing medication and prescriptions. Under the
Handbook, the Resident Monitors at The Fairview manages and controls the dispensing of
medicines, including those prescribed. Plaintiff's prescribed medications or OTC medicines
were not given to her at all or when given, not at the times prescribed for them to be taken.

7. Access to Specialized Diet - Due to her severe, chronic gastrointestinal problems, Plaintiff has a
very restrictive diet and pays very close attention to what she eats. Meals and Special Diets are
governed by two paragraphs, at Page 12, Sections 23 and 24 of The Fairview 2018 Revised
Handbook. Staff mocked her demands for gluten-free foods as part of her “Little Rich Girl

issues” and caused Plaintiff to be repeatedly exposed to food items that are hazardous to her

 

Page 8
10.

Case 1:20-cv-02321 Document 1-2 Filed 08/21/20 Page 14 of 27

health. One incident among many typifies the precarious problem of being provided with food
offerings that create health hazards. In a conversation with Staff about food packed for the
previous day, Plaintiff told a Staff member that the food items contained gluten. Staff then asked
how Plaintiff knew that, and Plaintiff replied that the label clearly states it has wheat flour in the
ingredients. Staff insisted that wheat flour is just the color of flour, which they and Plaintiff
knew to be totally incorrect. When Plaintiff was questioned about what she did with the items,
she informed Staff that she discarded them. Staff essentially cross-examined her about the
situation instead of correcting the problem. Other residents of Fairview at the time can and will
bear witness to this and similar exchanges between Plaintiff and Staff concerning food. It is
dangerous to Plaintiffs health if she does not get the proper intake of food. Indeed, to avoid
hunger, Plaintiff spent $200 a month of her own money to purchase and intake food.

Telephone Privileges - The Fairview Handbook (Revised Edition, 2018), Page 10, Sections 14
and 15, allows residents to have cellular phones, so long as cell phones are not used for internet
access or have cameras. In addition, the facility has landline phone(s) which residents may use.
Without explanation, Plaintiff was denied use of phones during her stay at Fairview, while other
residents freely had access to phones.

Electronic Communication Equipment - The Revised Fairview Handbook Edition makes no
mention of Electronic Communication Equipment. However, the CIC report indicates that the
Facility includes a computer lab in the basement that is available for limited internet searches for
jobs and housing. Nonetheless, for no valid reason, Staff of the Fairview restricted such use by
Plaintiff, unlike with other residents.

Chores at Facility - While there is no provision in The Fairview 2018 Revised Handbook

governing work and chore assignments, residents are assigned work and chores while housed in

 

Page 9
11.

Case 1:20-cv-02321 Document 1-2 Filed 08/21/20 Page 15 of 27

the Facility. Plaintiff, unlike other residents, was assigned the most menial chores that are
considered punitive by the residents. These types of chores were disproportionately assigned to
Plaintiff. Moreover, chores were assigned to her at times that interfered with her ability to
exercise many of the other necessities and privileges accorded to other residents.

Employment - Under Section 36, Page 16 of The Fairview Revised Handbook, “All able
[residents] are expected to secure full-time employment/education; one (1) or two (2) jobs,
totaling forty (40) hours per week.” The CIC report states that 83% were employed or in
programming and that it takes on an average 30 days for resident to find employment. Plaintiff
was not among the 83%, despite her qualifications. This is due to the fact that she was denied
egress from and ingress into the Facility to obtain and keep employment. Instead, Staff
recurrently interfered with her schedule, making it impossible to meet the strict time
requirements of employment. There are times when, purportedly as an act of discipline, Staff
will delete altogether permission for her to meet her work schedule. For example, during one
week, her schedule was deleted twice. She was often made late for work, awaiting release by her
Case Worker. Punctuality was near impossible. And, job improvement and growth was also
near impossible. Plaintiff learned of a very important position with the prestigious Firm,
Bozzuto, for which she qualified. But, Staff would not allow her to use available computers in
order to undergo the interview, and that job was lost. In fact, many opportunities were lost, like
the Georgetown PIVOT Program, with it’s awarding of an important certificate to those who
complete it and financial remuneration during the course. After having been congratulated by
Staff for being selected to the prestigious Georgetown University PIVOT Program, she was
subsequently informed that she could not participate. In addition, residents who are not working

may undertake volunteer service, yet Plaintiff, unlike other residents, was denied all volunteer

 

Page 10
12.

13.

14.

Case 1:20-cv-02321 Document 1-2 Filed 08/21/20 Page 16 of 27

opportunities. She was the only Resident, among those who volunteered, who was not allowed
attend the Catholic Charities Support Group.

Travel Passes and Transportation - Staff issues passes so residents can travel to approved
activities. Sign in/sign out procedures are regulated by Section 40 on Pages 18 and 19 of The
Fairview 2018 Revised Handbook, and are used to monitor, keep track of, and as a security
measure for residents. This Section is modified by two other Sections of The Fairview 2018
Revised Handbook, Sections 41 and 42, found on Page 19 and related to Travel and Driving
Privileges, respectively.

Plaintiff was treated differently too for these purposes. Her ability to develop was cloistered as a
result. This had the chilling effect of confining her to the facility and at times prevented her
from preforming functions other Residents are able to perform. Notwithstanding her complaints,
Staff seemed unwilling to work with her to ensure that she had the same level of travel safety and
privileges (passes) as other residents.

Safety and Security Measures - Plaintiff believes that Staffs apparent disregard for her safety
was a part of her punishment, as they saw it, because of her protected traits. The Fairview 2018
Revised Handbook contains information related to Safety, at Page 7, Section 5. This section
covers banned items, emergency assistance and fire procedures. Physical danger from other
residents is not addressed. Plaintiff was been under constant danger of physical harm from a
particular resident who targeted her with threats, intimidation and warnings of imminent bodily
injury and harm. This particular resident (whose name is here withheld) was housed at Fairview
during Plaintiff's early days. Those same problems persisted at that time, and Plaintiff was
compelled to report her to Staff and put her safety concerns in writing. That resident was, at one

point, returned to prison, harboring the belief that Plaintiff caused that return. Unfortunately,

 

Page 11
15.

16.

17.

Case 1:20-cv-02321 Document 1-2 Filed 08/21/20 Page 17 of 27

during Plaintiffs stay at the Facility, that resident returned from prison and was placed once
again at The Fairview. She continually terrorized Plaintiff, with even greater intensity than
before. Worse, this resident was housed along the same hallway as Plaintiff, with common
access to a shared bathroom.

Moreover, in the days following her return, Plaintiff recorded many unwelcome encounters that
left her in fear of her safety including a recent incident that occurred when Plaintiff was returning
to the Facility from a work-related activity. This resident confronted Plaintiff in a menacing and
physically threatening manner, leaving her in a state of shock. The resident reminded Plaintiff
that Plaintiff had complained about her in the past, leading to her return to jail. Ms. Henry was
subsequently informed by Staff that in reality, it was not her write ups that caused this resident to
be returned to jail, but the write ups of Staff, concerned with their own safety, that triggered that
action. Notably, in the days prior to being re-housed at The Fairview, this resident was ordered
by the Court and undertook a competency examination at Saint Elizabeth’s Hospital in the
District of Columbia.

Since the resident’s return, the Resident Monitors/Control Room staff cautioned Plaintiff and
advised her to be careful and prepared for self-defense if the resident physically confronts her.
Staff also stated to Plaintiff that verbal and physical confrontation is part of the life of those
confined, expressly placing the burden for her own safety solely on Plaintiff. The Fairview 2018
Revised Handbook, at Page 12, Section 19 empowers Staff to immediately remove individuals
who cause “Violence or threats of violence, fighting and/or abusive language, “emphatically
stating that such activity, “... will not be tolerated.”

Several Facility staff and residents observed these foreboding and intimidating outbursts from

this resident directed at Plaintiff and can recount what they witnessed. For her part, Plaintiff

 

Page 12
18.

19.

Case 1:20-cv-02321 Document 1-2 Filed 08/21/20 Page 18 of 27

avoided the resident, did not pass her in hallways, was not in the same room with her, checked
the bathroom to ensure that the resident was not there before she entered, and avoided making
eye contact with her. Staff did not express any concern whatsoever for Plaintiffs safety. The
only action taken by staff was to move the resident to a room farther away, when Plaintiff
submitted a Resident Internal Communication Form to Staff, expressing her concerns for her
safety and questioning the basis for the return of this resident to The Fairview. The effect of this
Staff action only resulted in the resident adding yet another resentment against Plaintiff.
Moreover, the resident’s new room location was on the same floor, situated across from the only
telephones available to residents and in route to the bathroom and Plaintiff's room.

Disciplinary and Grievance Process - Discipline and the Disciplinary Process are governed by
Sections 50 and 51 at Pages 22 and 23 of the Handbook. The CIC Report also details the
Grievance and Disciplinary procedures that Fairview personnel reports it follows. Contrary to
the steps and process detailed in the CIC report, sanctions and disciplinary actions were imposed
on Plaintiff with no explanations, no proper investigation or hearings or calling witnesses, no
written incident reports and reasons for sanctions or disciplinary actions, much less
recommended actions for her improvement. Other residents receive details of their disciplinary
action and pathways to improvement. Plaintiff contends that a pattern of arbitrary actions went
against the good behavior she displayed. Plaintiff believes that, due in part to these disciplinary
actions and sanctions imposed, Plaintiff was lodged at the Facility longer than all current and
past residents well beyond the typical six (6) months to a year Staff reported to the CIC.
Arbitrary disciplinary measures were constantly imposed on Plaintiff, notwithstanding the fact
that over the two-year period (with urine testing twice weekly), she never failed such testing; and

did not cause any major or significant disciplinary problems. The evidence will show that any

 

Page 13
Case 1:20-cv-02321 Document 1-2 Filed 08/21/20 Page 19 of 27

alleged infractions by Plaintiff are a result of her race, ethnicity, appearance, educational status
and family income background.

20. If, as a result of the unlawful discriminatory acts or practices of the respondent, the prevailing
complainant was required to undergo medical or psychiatric treatment, or where no medical
treatment was undergone, there exists evidence of anguish, pain, and suffering (e.g., headache,
nausea, nervousness, insomnia, irritability, weight gain), he or she shall be entitled to damages
proved by competent medical evidence, as defined in § 213, in addition to any actual costs for
medical attention as defined in § 205. (4DCMR 210.1).

SECOND CAUSE OF ACTION — INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

21. Plaintiff repeats and re-alleges each and every allegation made in paragraphs 1 through 20.

22. Plaintiff was housed at The Fairview since December 11, 2017, and according to her Therapist,
her mental health took a measurable downturn when she became a resident there. She suffers
from post- traumatic stress syndrome, an affliction she did not have before entering the Fairview.
On a daily basis, Plaintiff experienced, hiding out, being stalked, taunting, verbal threats and
constant fear. Plaintiff states that, “Every day I wake up not knowing how much longer I will
have to survive Fairview, but that I will have to conquer that day until I [lay] my head down
again that night.” Regular lack of sleep and inability to obtain proper restricted diet has had a
marked physical health impact too. Plaintiff developed acne, and chronic gastro-intestinal
problems since entering the Fairview. These physical conditions are commonly known to be a
result of mental and emotional stress.

23. Embarrassment, humiliation, and indignity - The overt and insidious, untrue derogatory remarks

from Staff and some residents of a racial, ethnic nature coupled with the often used label of

 

Page 14
24.

25.

26.

Case 1:20-cv-02321 Document 1-2 Filed 08/21/20 Page 20 of 27

“Little Rich Girl” caused embarrassment, humiliation and indignity to Plaintiff on a daily basis.
These remarks were made openly, willfully, and in a repetitious, harassing manner.

Retaliation - The Fairview’s stated policy at Section 49, Page 22 of The Fairview 2018 Revised
Handbook encourages residents to report suspected or actual wrongful conduct by its Staff. Yet,
Plaintiffs suggestions to help improve the Facility were met with reprisals and retaliation,
including withholding the disparate treatment described in the foregoing paragraphs; withholding
of Staff recommendations to the Criminal Court for Home Confinement as permitted by Section
2, at Pages 4 and 5 of the Handbook.

Plaintiffs concern for the conditions of the Facility, when brought to the attention of Staff was
marked by a noticeable and discernable change in the manner in which Plaintiff was treated. That
change ultimately led to increased disciplinary actions by Staff, fewer privileges, less
advancement, punitive pass decisions and a miserable life, at a Facility that boasts of improving
the lives of its residents. Each day, Plaintiff was fearful that the filing of a Complaint would
result in further retaliation by Staff making just such a recommendation and fears for her
physical safety from the resident who she references herein.

Subterfuge - Staff actions were no more than a subterfuge for wholly discriminating against
Plaintiff because of her Protected Traits, under the color of policy guidelines. The
discriminatory, unlawful actions continue to have, a severe detrimental effect on Plaintiff's
physical and mental health; her general welfare; and indeed her life. Fairview denied her the
very benefit that they are contracted with public dollars to provide - assistance to inmates who
are nearing release to rebuild their ties to their community (which includes family and friends).
The fact that Plaintiff was in the program twice as long as any other resident, well beyond the

Facility’s stated accomplishment, is prima facie evidence that something was not right. Any

 

Page 15
Case 1:20-cv-02321 Document 1-2 Filed 08/21/20 Page 21 of 27

attempt to justify or explain by blaming Plaintiff's behavior fails because, had her behavior rose
to that level, she would have been recommended for return to DOC.

27. If an inmate is placed in and accepted by an RRC, he or she will be released on an agreed upon
date, between the DOC and the specific reentry center.

28. In addition, in accordance with a FBOP? May 24, 2013, memorandum entitled “Guidance for
Home Confinement and Residential Reentry Center Placements,”, for low need/low risk inmates
such as Plaintiff, home confinement is the preferred pre-release option to reintegrating inmates
more quickly into their communities.

29. Defendant’s conduct, throughout the course of this matter, over the years, was extreme and
outrageous and was intentional and reckless and caused Plaintiff severe emotional and physical
distress.

30. The chronology of misdeeds by Defendant have been aimed at causing Plaintiff to suffer as
punishment, like no other resident of the Facility.

31. During this time, all of Plaintiff's complaints not only fell on deaf ears but were met with
retaliatory action by Defendant.

32. These misdeeds and others have caused Plaintiff to be traumatized and to suffer severe emotional
and physical distress.

33. Plaintiff has been damaged by Defendant’s actions and representations in an amount to be
proven at trial.

THIRD CAUSE OF ACTION — VIOLATION OF TITLE 42 U.S.C., § 1983

34. Plaintiff repeats and re-alleges each and every allegation in paragraphs | through 33.

 

 

Page 16
Case 1:20-cv-02321 Document 1-2 Filed 08/21/20 Page 22 of 27

35. Title 42 U.S.C., § 1983 provides in part, “Every person who, under color of any statute,
ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia,
subjects, or causes to be subjected, any citizen of the United States or other person within the
jurisdiction thereof to the deprivation of any rights, privileges, or immunities secured by the
Constitution and laws, shall be liable to the party injured in an action at law, suit in equity, or
other proper proceeding for redress.”

36. As has been indicated, Defendants are under contract with the D.C. Department of Corrections
(D.C. DOC) and the Federal Bureau of Prisons (FBOP), and as such their actions are under color
of law.

37. Defendants denied Plaintiff equal protection in violation of the United States Constitution and
§ 1983 because of her traits and protected classes, as described.

38. Plaintiff has been injured as a result of Defendants’ acts and/or omissions, in an amount to be
proven at trial.

FOURTH CAUSE OF ACTION — VIOLATION OF TITLE VI OF THE 1964 CIVIL RIGHTS
ACT

39. Plaintiff repeats and re-alleges each and every allegation in Paragraphs 1 through 38.

40. Title VI of the 1964 Civil Rights Act, 42 U.S.C. § 2000d et seq., prohibits discrimination on the
basis of race, color, and national origin in programs and activities receiving federal financial
assistance. The instant programs of Defendants receive federal financial assistance.

41. Any fair analysis of the facts in the instant matter, as described, lead inevitably to the conclusion

and the presence of a prima facie case of discrimination and disparate treatment.

 

Page 17
Case 1:20-cv-02321 Document 1-2 Filed 08/21/20 Page 23 of 27

42. As a consequence, it is within the jurisdiction of this Honorable Court to mandate that
appropriate District of Columbia Government authorities take steps necessary to ensure
compliance by Defendant with Title VI.

43. Plaintiff has been injured as a result of Defendant’s acts and/or omissions, in an amount to be
proven at trial.

FIFTH CAUSE OF ACTION — UNLAWFUL DETENTION
44. Plaintiff repeats and re-alleges each and every allegation in Paragraphs 1 through 43.
45. Notwithstanding an Order from a Federal Court that Plaintiff be finally released from the
Fairview --- after two years, more time spent than any other resident then and now --- Staff of the
Fairview failed and refused to release Plaintiff as instructed, instead choosing to release her the
next day.
46. Unlawful detention occurs when an entity or individual fails and refuse to release another
individually, although lawfully required to do so.
47. On that occasion and others, Defendant has failed and refused to allow the release of Plaintiff.
48. Plaintiff has been injured as a result of Defendant’s acts and/or omissions, in an amount to be
proven at trial.
CONCLUSION

In The Fairview 2018 Revised Handbook, at Page 4, under the very first Section, Titled
“Introduction,” it states, “This program exists to assist adult female offenders, in developing positive life
patterns that translate into successful re-entry into the community. The effectiveness of this program 1s
dependent upon staff and [residents] working together to achieve the positive goals of the rehabilitation
process.” In addition to all of the barriers and hurdles placed before Plaintiff by Staff described above,

each day she and other residents faced hazardous mold, leaking pipes, crumbling ceilings, rodents,

 

Page 18
Case 1:20-cv-02321 Document 1-2 Filed 08/21/20 Page 24 of 27

vermin, bug bites and other conditions affecting the sanitation and safety of the Facility. Decent, safe

and sanitary living should be the goal; but those things come with a price tag at this privately run

Facility. For Plaintiff, the words from the Introduction rang hollow. Her health, progress, educational

and employment opportunities and hope for the future were diminished at The Fairview.

WHEREFORE, Plaintiff requests that this Honorable Court:

1.

2.

10.

Grant Plaintiff judgment on her Complaint against Defendant;
Find that Defendant violated the District of Columbia Human Rights Act of 1977, as

amended, and award damages to Plaintiff in the amount of $250,000;

. Find that Defendant violated the Equal Protection Clause of the United States Constitution

and award damages to Plaintiff in the amount of $250,000;

Find that Defendant unlawfully detained Plaintiff and award damages to Plaintiff in the
amount of $250,000;

Find that Defendant violated Title 42 U.S.C., § 1983 and award damages to Plaintiff in the
amount of $250,000;

Find that Defendant violated Title VII of the Civil Rights Act of 1964 and award damages to
Plaintiff in the amount of $250,000;

Grant Plaintiff judgment forever enjoining Defendant from interfering with the rights of

Plaintiff;

Finding that Defendant caused Plaintiff to have emotional distress, confusion, uncertainty
and other such infirmities that have affected her health and awarding Plaintiff damages in the
amount of $500,000;

Awarding Plaintiffs appropriate compensatory damages, treble damages and punitive

damages;

 

Page 19
Case 1:20-cv-02321 Document 1-2 Filed 08/21/20 Page 25 of 27

11. Awarding Plaintiff special damages in amounts to be proven at trial;

12. Awarding Plaintiff other appropriate injunctive relief;

13. Awarding Plaintiff the costs and expenses of this action, including reasonable attorneys and
expert fees.

14. Granting injunctive relief against Defendant to prevent future wrongful conduct.

15. Issue an Order, instructing the District of Columbia Government to conduct an investigation
of the Fairview, its Staff and Management and to take steps necessary to prevent future
unlawful actions by the Fairview as detailed here and as will be demonstrated at trial.

16. Awarding Plaintiff such other and further relief as this Court deems just, equitable, and
proper.

JURY DEMAND
Plaintiff hereby demands trial by a Jury of twelve (12) individuals.
VERIFICATION
Pursuant to 28 U.S.C. Section 1746, I declare, under penalty of perjury that the foregoing
Statements, found on nineteen pages and nineteen pages only, including this Verification Page, is true
and correct, based upon my personal knowledge, recollection and beliefs, and based upon information
supplied by potential witnesses to this Case.

EXECUTED this 11th day of March 2020 by:

/s/) Tiffany Frances Henry

 

Tiffany Frances Henry
(Wet Signature Available Upon Demand)

 

Page 20
Case 1:20-cv-02321 Document 1-2 Filed 08/21/20 Page 26 of 27

Respectfully Submitted,

DATED: 11 March 2020

/s/ Johnny Barnes

 

Johnny Barnes, D.C. Bar Number 212985
Counsel for Plaintiff

301 “G” Street, S.W, Suite B101
Washington, D.C. 20024
AttorneyJB7@gmail.com

Telephone (202) 882-2828

 

Page 21
Case 1:20-cv-02321 Document 1-2 Filed 08/21/20 Page 27 of 27

 

 

 

 

‘oP

“
£

ere
ae

ast

nal

 

+

at

strated

Ti
tases
LLL

ERE

TAGS
a
¥
3

¥

 
 

ad
mdivi

ak

Lies
nees §

%
rs
3
ns
}
xB
SS

SSAA oo ooo oo FF SS .F FTC FE EEE: 2

Hl

 

 

 

YES

o
+
3
2

 

 

wk

re

YS

fe

 

adh
i

 

¥

 

 

i Rinetesn pag

a
:
RAS

mands trial by a J

dey

£
63 al

~

 
 

by

PLL en
TY bere
SLOGT

nytt

 

“Yah

fonandd Gri roric

 

 

i

C

 

TS

wr

a

doo

 

akt
